DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2021 has been entered.
Claims 5-59, 61-62, 65, 69-70, and 74 have been canceled. Claims 1-4, 60, 63-64, 66-68, 71-73, and 75-79 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 60, 63-64, 66-68, 71-73, and 75-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “means for the delivery of an attractant into the growth substrate or water”, “means for directing the micro-organism that is attracted by the attractant to the detector” 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim 63, line 3, recites the limitation “probe or needle”. There is insufficient antecedent basis for this limitation in the claim. Claim 63 is dependent from Claim 1, which recites “a 
Claim 64, line 2-3, recites the limitations “the passage of the microorganism in question” and “the passage of other microorganisms”. Claim 64 is dependent from Claim 1, which does not recite “the passage of the microorganism in question” and “the passage of other  microorganisms”. There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 68, line 2, recites the limitation “the microorganism of choice”. There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 71, line 6, recites the limitation “the microorganisms”. Claim 71 is dependent from Claim 1, which recites “a microorganism”. There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the limitation to recite “the microorganism” to overcome this rejection.
Claim 75, line 1 & 3, recites the limitation “the detector system”. Claim 75 is dependent from Claim 71, and Claim 71 is dependent from Claim 1. Both Claims 1 and 71 recite “a detector”. There is insufficient antecedent basis for the limitation “the detector system” in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 79, line 2, recites the limitation “probe, or needle”. There is insufficient antecedent basis for this limitation in the claim. Claim 79 is dependent from Claim 60, and Claim 60 is dependent from Claim 1, which recites “a hollow probe, or a hollow needle”. Applicant may 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 60, 63-64, 66, 68, 71, 73, 75-77, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al (WO 2011/139263 A1; 11/10/2011. Cited on IDS) in view of Tashiro et al (US 7,947,224 B2; 5/24/2011) and Hardham et al (WO 94/08042; 4/14/1994. Cited on IDS).
The instant claims recite a system for the detection of microorganisms in a growth substrate or water comprising: (a) means for the delivery of an attractant into the growth substrate or water; (b) a detector which provides a signal when a micro-organism of interest is detected; and (c) means for directing the micro-organism that is attracted by the attractant to the detector; wherein the attractant is provided on an interior surface of a hollow tube, a hollow probe, or a hollow needle adapted to extend into the growth substrate or water and the detector is 
Sarver teaches an apparatus for detecting microorganism growth comprising a vessel such as a tube, a detection region and a growth region in the vessel, a semi-permeable matrix disposed in the detection region of the vessel, a culture medium disposed in the growth region, wherein the culture medium being capable of supporting the growth of a microorganism (Abstract, para 0007, 0024). In addition, Sarver teaches a method comprising: providing a vessel, wherein the vessel contains a detection region and a growth region, and the detection region contains a semi-permeable matrix disposed in the detection region; dispensing a culture medium in liquid form into the growth region, wherein the culture medium being capable of supporting the growth of a microorganism; and inserting a support material into the growth region of the vessel, wherein the support material being in contact with the culture medium and providing a growth substrate for the microorganism (para 0009). Sarver teaches monitoring the detection region by visually inspecting the semi-permeable matrix in the detection region to detect the changes in color (para 0012, 0022).

Sarver does not teach the apparatus comprises a hollow tube / probe / needle (claims 1, 63, 71, and 79), wherein the attractant is a chemoattractant for Phytophthora (claim 3), the attractant is amino acids, alcohols, sugars, or phenolics (claims 4 & 73), the attractant is provided on a carrier comprises a semi gel material that adheres to the interior surface of the hollow tube / probe / needle (claims 60 & 79), the detector comprises a filter (claim 64), and the detector provides a signal when a particular microorganism is identified (claim 75).
Phytophthora species, wherein amino acids and a variety of other compounds are strong attractants of these cells, and when a solid surface such as a filter or membrane is coated with these compounds, or when the compounds are absorbed by a permeable surface, the slow release of the compounds causes the fungal zoospores to swim up to and adhere to the surface (p.3 para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a hollow tube in a method for detecting microorganisms using a chemoattractant for Phytophthora, since Sarver, Tashiro and Hardham Phytophthora in a detection apparatus / method using a hollow needle or the like. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the position of a detector and a hollow needle as a matter of design choice, since both a detector and a hollow needle are utilized in a microorganism-collecting apparatus and a method for detecting and quantifying the collected microorganisms, as evidenced by Sarver, Tashiro and Hardham. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate a hollow tube in a method for detecting microorganisms using a chemoattractant for Phytophthora with a reasonable expectation of success.

Limitations of “adapted to …” and “so that …” (claim 1 line 8 & 10-11), “such that …” (claim 63 line 2-7), “designed to …” (claim 64 line 2-3), and “which enables …” (claim 66 line 2-3) are regarded as functional limitations as well as intended use limitations. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. 

Claims 67, 72 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al (WO 2011/139263 A1; 11/10/2011. Cited on IDS) in view of Tashiro et al (US 7,947,224 B2; 5/24/2011) and Hardham et al (WO 94/08042; 4/14/1994. Cited on IDS) as applied to claims 1-4, 60, 63-64, 66, 68, 71, 73, 75-77, and 79 above, further in view of Arvidson et al (https://learn.chm.msu.edu/vibl/content/differential/. 2013;1-2.).
The references cited above do not teach the growth medium includes antibiotics and antifungals (claims 67 and 72), and the growth medium is an agar culture medium (claim 78).
However, Sarver, Tashiro and Hardham all disclose a method for detecting microorganisms comprises a growth medium, and Hardham does teach selective media containing antibiotics inhibit the growth of some fungi and bacteria but allow others to grow (p.23 line 18-19). Arvidson teaches an agar medium is commonly used for cultivating 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a growth medium includes antibiotics and antifungals or an agar culture medium, since Sarver, Tashiro and Hardham all disclose a method for detecting microorganisms comprises a growth medium, Arvidson discloses an agar medium is commonly used for cultivating microorganisms, and Arvidson and Hardham both disclose growth media contain antibiotics and antifungal inhibit the growth of some microorganisms but allow others to grow. Therefore, a skill in the art would incorporate an agar culture medium contains antibiotics and antifungal dependent on culturing microorganisms of interest. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate a growth medium includes antibiotics and antifungals or an agar culture medium with a reasonable expectation for successfully detecting microorganisms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 60, 63-64, 66-68, 71-73, and 75-79 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-12, 14, 17-20, and 23 of co-pending Application No. 16/967,876 (referred to as the ‘876 application) in view of Sarver et al (WO 2011/139263 A1; 11/10/2011. Cited on IDS), Tashiro et al (US 7,947,224 B2; 5/24/2011), Hardham et al (WO 94/08042; 4/14/1994. Cited on IDS), and Arvidson et al (https://learn.chm.msu.edu/vibl/content/differential/. 2013;1-2.).
Claims 1-4, 6-12, 14, 17-20, and 23 of the ‘876 application recite a sampling device comprising: a) a probe which is hollow and that can be inserted into a growth substrate or a water system; b) a growth medium for microorganisms, wherein the growth medium is contained in the probe; and wherein the growth medium contains a chemoattractant which is a plant pathogen chemoattractant.

The ‘876 application does not teach the device comprises a detector (claims 1, 66, 68, 71, 72, and 77), wherein the attractant is a chemoattractant for Phytophthora (claim 3), the detector comprises a filter (claim 64), and the detector provides a signal when a particular microorganism is identified (claims 75-76).
Sarver teaches an apparatus for detecting microorganism growth comprising a vessel such as a tube, a detection region and a growth region in the vessel, a semi-permeable matrix disposed in the detection region of the vessel, a culture medium disposed in the growth region, Phytophthora species, wherein amino acids and a variety of other compounds are strong attractants of these cells, and when a solid surface such as a filter or membrane is coated with these compounds, or when the compounds are absorbed by a permeable surface, the slow release of the compounds causes the fungal zoospores to swim up to and adhere to the surface (p.3 para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a detector in a method for detecting microorganisms using a chemoattractant for Phytophthora, since Sarver, Tashiro and Hardham all disclose a method for detecting microorganisms, Sarver discloses the detection method comprises a detector, Tashiro discloses that a filter is used in a method for collecting microorganisms adhered to a test sample in which microorganisms are caused to color, Phytophthora with a reasonable expectation of success.

The references cited above do not teach the growth medium is an agar culture medium (claim 78).
Arvidson teaches an agar medium is commonly used for cultivating microorganisms (p.1 para 1 & 4, for example).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an agar culture medium, since the ‘876 application discloses a sampling device comprises a growth medium for microorganisms, and Arvidson discloses an agar medium is commonly used for cultivating microorganisms. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate an agar culture medium with a reasonable expectation for successfully obtaining a sampling device.
provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 60, 63-64, 66-68, 71-73, and 75-79 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 14 of U.S. Patent No 10,767,209 (referred to as the ‘209 patent) in view of Sarver et al (WO 2011/139263 A1; 11/10/2011. Cited on IDS), Tashiro et al (US 7,947,224 B2; 5/24/2011), and Hardham et al (WO 94/08042; 4/14/1994. Cited on IDS).
Claims 1-10 and 14 of the ‘209 patent recite a method for in-situ detection of microorganisms or plant pathogens directly at a site of soil or water employing a detection device comprising: placing a support member of the detection device in contact with the soil or water, wherein the support member contains a plant pathogen chemoattractant absorbed by the support member to attract the microorganisms or the plant pathogens in the soil or water into the detection device; and detecting the microorganisms or the plant pathogens; wherein the support member comprises material that allows the microorganisms or the plant pathogens to flow within the detection device from one end of the support member to another end of the support device via a filter positioned within the detection device that selectively allows only the microorganisms or the plant pathogens to be detected to reach a culture medium also within a container and connected to the filter; and wherein the culture medium contains a plant pathogen chemoattractant which attracts the microorganisms or the plant pathogens, and the culture medium further contains a detection means capable of detecting the microorganisms or the plant pathogens.

Phytophthora (claim 3), the attractant is amino acids, alcohols, sugars, or phenolics (claims 4 & 73), the attractant is provided on a carrier comprises a semi gel material that adheres to the interior surface of the hollow tube / probe / needle (claims 60 & 79), the detector comprises a filter (claim 64), and the detector provides a signal when a particular microorganism is identified (claim 75).
Sarver teaches an apparatus for detecting microorganism growth comprising a vessel such as a tube, a detection region and a growth region in the vessel, a semi-permeable matrix disposed in the detection region of the vessel, a culture medium disposed in the growth region, wherein the culture medium being capable of supporting the growth of a microorganism (Abstract, para 0007, 0024). Sarver teaches monitoring the detection region by visually inspecting the semi-permeable matrix in the detection region to detect the changes in color (para 0012, 0022). In addition, Tashiro teaches a microorganism-collecting apparatus and a method for detecting and quantifying the collected microorganisms, comprising a filter for trapping microorganisms, and a hollow needle (Abstract), wherein the hollow needle can be thrust with less resistance (col.5 line 30-31), and the hollow needle is mounted to make easy the suction filtration of a liquid specimen located above the hollow needle (col.5 line 37-38). Tashiro teaches the microorganism-collecting apparatus is for collecting microorganisms adhered to a test sample in which microorganisms are caused to color, luminesce or fluoresce to efficiently trap, detect and measure viable cells and dead cells or specific species of microorganisms present in the test sample (col.2 line 16-21). Finally, Hardham teaches a method for detecting microorganisms in a sample (Abstract), comprising contacting said sample with a solid support in a liquid medium, and detecting microorganisms attracted to said solid support, wherein said solid support being an Phytophthora species, wherein amino acids and a variety of other compounds are strong attractants of these cells, and when a solid surface such as a filter or membrane is coated with these compounds, or when the compounds are absorbed by a permeable surface, the slow release of the compounds causes the fungal zoospores to swim up to and adhere to the surface (p.3 para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a hollow tube in a method for detecting microorganisms using a chemoattractant for Phytophthora, since the ‘209 patent, Sarver, Tashiro and Hardham all disclose a method for detecting microorganisms, Tashiro discloses that a hollow needle can be thrust with less resistance and the hollow needle is mounted to make easy the suction filtration of a liquid specimen located above the hollow needle in a microorganism-collecting apparatus and a method for detecting and quantifying the collected microorganisms, and Hardham discloses that many microorganisms are able to detect chemical and electrical gradients, and can actively move towards the source of the gradient, finally adhering to the source (p.3 para 2), therefore, a skill in the art would utilize the chemotactic and/or electrotactic ability of Phytophthora in a detection apparatus / method using a hollow needle or the like. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the position of a detector and a hollow needle as a matter of design choice, since both a detector and a hollow needle are utilized in a Phytophthora with a reasonable expectation of success.

Response to Arguments
Applicant argues that the Office Action fails to provide evidence or reasoning as to how or why Hardham teaches the following limitations: the attractant is provided on an interior surface of a hollow tube, a hollow probe, or a hollow needle; and the detector is provided at an end of the hollow probe, the hollow tube, or the hollow needle remote from the growth substrate or water so that the micro-organism passes upwards through the hollow tube, the hollow probe, or the hollow needle into the detector. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651